      Case 2:20-bk-21020-BR                   Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20                                           Desc
                                               Main Document     Page 1 of 7



 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

     Evan C. Borges (Bar No. 128706)
     GREENBERG GROSS LLP
     650 Town Center Drive, Suite 1700
     Costa Mesa, CA 92626
     Telephone: (949) 383-2800
     Facsimile: (949) 383-2801
     Email: EBorges@GGTrialLaw.com




 Attorney for: Party-in-Interest Erika Girardi

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
   THOMAS VINCENT GIRARDI                                                   CASE NO.: 2:20-bk-21020-BR
                                                                            ADVERSARY NO.:
                                                                            (if applicable)
                                                                            CHAPTER: 7
                                                            Debtor(s).




                                                           Plaintiff(s),
                                                                                        SUBSTITUTION OF ATTORNEY
                                   vs.
                                                                                                      [LBR 2091-1(b)]




                                                       Defendant(s).

1.    The name(s) of the party(ies) making this Substitution of Attorney (specify):
       Erika Girardi


2. The name, address, telephone number, and email address of the new attorney are (specify):
   Evan C. Borges (Bar No. 128706)
   GREENBERG GROSS LLP
   650 Town Center Drive, Suite 1700
   Costa Mesa, CA 92626              Telephone: (949) 383-2800 Email: EBorges@GGTrialLaw.com

3.    New attorney hereby appears in the following matters: El the bankruptcy case El the adversary proceeding


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2014                                                           Page 1                                   F 2091-1.SUBSTITUTION.ATTY
    Case 2:20-bk-21020-BR                    Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20                                           Desc
                                              Main Document     Page 2 of 7


4. The new attorney is substituted as attorney of record in place instead of the present attorney. (Specify
                                                                                                   (Specify name of
   present attorney):
   Peter J. Mastan,          A. Danker,
            Mastan, Ashleigh A. Danker, and Matthew C. C. Wasserman
   DINSMORE & SHOHL LLP

        7/5/21
Date




          of party
Signatureof                                                                Signature of second party (if applicable)
                                                                                                         applicable)

Erika Girardi
Printed name of party                                                      Printed name of second party (if applicable)
                                                                                                            applicable)


Signature of third party (if applicable)
                             applicable)                                   Signature of fourth party (if applicable)
                                                                                                         applicable)


Printed name of third party (if applicable)
                                applicable)                                Printed name of fourth party (if applicable)
                                                                                                            applicable)



I consent to the above substitution.
                       substitution.

Date:
Date    7.
        7 / -/ Z")
          /


Signature of present attorney

 Peter J. Mastan for Dinsmore & Shohl LLP
Printed
inted   nameofofpresent
      name               attorney
                 present attorney

I am duly admitted to practice in this district. The above substitution is accepted.
                                                                           accepted.

Date: 7/2/2021
Date:




Signature of new attorney
                 attor tey

Evan C. Borges
Printed name of new attorney




                                                             IMPORTANT NOTICE

Filing of this Substitution of Attorney form does not replace the need to be employed pursuant to the Bankruptcy Code.
                                                                                                                 Code,
See LBR 2014-1
           2014-1 regarding the requirements and procedures for making an application to employ an attorney.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2
                                                                            2                                   F 2091-1.SUBSTITUTION.ATTY
Case 2:20-bk-21020-BR           Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20                       Desc
                                 Main Document     Page 3 of 7



  1                             PROOF OF SERVICE OF DOCUMENT
  2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is:
  3
                                           650 Town Center Drive, Suite 1700
  4                                             Costa Mesa, CA 92626

  5 A true and correct copy of the foregoing document entitled (specify): SUBSTITUTION OF
    ATTORNEY [LBR 2091-1(b)] will be served or was served (a) on the judge in chambers in the form
  6 and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  7 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8 hyperlink to the document. On July 5, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  9 receive NEF transmission at the email addresses stated below:

 10
                                                                  Service information continued on attached page
 11
      2. SERVED BY UNITED STATES MAIL:
 12 On July 5, 2021 I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 13 in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 14 document is filed.

 15
                                                                  Service information continued on attached page
 16
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 17 (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      July 5, 2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
 18 (for those who consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 19 judge will be completed no later than 24 hours after the document is filed.

 20
                                                                  Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 22
        7/5/2021                Cheryl Winsten
 23     Date                      Printed Name                    Signature

 24

 25

 26

 27

 28

                                                            -3-
                                    SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21020-BR        Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20                 Desc
                              Main Document     Page 4 of 7



  1                                In re THOMAS VINCENT GIRARDI
                                         Case No. 2:20-bk-21020-BR
  2                                 U.S.B.C. Central District of California
                                            Los Angeles Division
  3

  4 1.       SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):

  5 The following is the list of parties who are currently on the list to receive email notice/service for

  6 this case.

  7         Rafey Balabanian       rbalabanian@edelson.com, docket@edelson.com

  8         Shraddha Bharatia       notices@becket-lee.com

  9         Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 10          hLaw.com

 11         Richard D Buckley       richard.buckley@arentfox.com

 12         Marie E Christiansen mchristiansen@vedderprice.com,
             ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
 13
            Jennifer Witherell Crastz      jcrastz@hrhlaw.com
 14
            Ashleigh A Danker Ashleigh.danker@dinsmore.com,
 15          SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 16         Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
             7586@ecf.pacerpro.com
 17
            Lei Lei Wang Ekvall lekvall@swelawfirm.com,
 18          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 19         Richard W Esterkin       richard.esterkin@morganlewis.com
 20         Timothy W Evanston tevanston@swelawfirm.com,
             gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 21
            Jeremy Faith Jeremy@MarguliesFaithlaw.com,
 22
             Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
 23          aw.com

 24         James J Finsten      , jimfinsten@hotmail.com

 25         James J Finsten      jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

 26         Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
             lawyers.net,addy.flores@flpllp.com
 27
            Eric D Goldberg      eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
 28

                                                      -4-
                                 SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21020-BR     Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20            Desc
                           Main Document     Page 5 of 7



  1       Andrew Goodman agoodman@andyglaw.com,
           Goodman.AndrewR102467@notify.bestcase.com
  2
          M. Jonathan Hayes jhayes@rhmfirm.com,
  3        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;pri
           scilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;davi
  4
           d@rhmfirm.com;sloan@rhmfirm.com;boshra@rhmfir
  5
          Marshall J Hogan      mhogan@swlaw.com, knestuk@swlaw.com
  6
          Bradford G Hughes       bhughes@Clarkhill.com, mdelosreyes@clarkhill.com
  7
          Razmig Izakelian      razmigizakelian@quinnemanuel.com
  8
          Lewis R Landau       Lew@Landaunet.com
  9
          Craig G Margulies Craig@MarguliesFaithlaw.com,
 10        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
           aw.com
 11
          Peter J Mastan peter.mastan@dinsmore.com,
 12        SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

 13       Edith R. Matthai     ematthai@romalaw.com, lrobie@romalaw.com

 14       Elissa Miller emiller@sulmeyerlaw.com,
           emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
 15
          Eric A Mitnick     MitnickLaw@aol.com, mitnicklaw@gmail.com
 16
          Scott H Olson solson@vedderprice.com, scott-olson-
 17        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 18       Carmela Pagay       ctp@lnbyb.com
 19       Ambrish B Patel      apatelEI@americaninfosource.com
 20       Leonard Pena lpena@penalaw.com,
           penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 21
          Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
 22        quinn-2870@ecf.pacerpro.com
 23       Matthew D. Resnik matt@rhmfirm.com,
 24        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;pris
           cilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;davi
 25        d@rhmfirm.com;sloan@rhmfirm.com

 26       Ronald N Richards      ron@ronaldrichards.com, morani@ronaldrichards.com

 27       Kevin C Ronk       Kevin@portilloronk.com, Attorneys@portilloronk.com

 28       Jason M Rund (TR)       trustee@srlawyers.com, jrund@ecf.axosfs.com

                                                 -5-
                               SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21020-BR          Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20        Desc
                                Main Document     Page 6 of 7



  1           William F Savino     wsavino@woodsoviatt.com, lherald@woodsoviatt.com

  2           Gary A Starre     gastarre@gmail.com, mmoonniiee@gmail.com

  3           Richard P Steelman     rps@lnbyb.com, john@lnbyb.com

  4           Philip E Strok pstrok@swelawfirm.com,
               gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  5
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
  6
              Christopher K.S. Wong     christopher.wong@arentfox.com, yvonne.li@arentfox.com
  7
              Timothy J Yoo      tjy@lnbyb.com
  8

  9
      2.        SERVED BY UNITED STATES MAIL:
 10
    Debtor:
 11 Thomas Vincent Girardi
    1126 Wilshire Boulevard
 12 Los Angeles, CA 90017

 13 ABIR COHEN TREYZON SALO, LLP, a California limited liability partnership
    ACTS
 14 16001 Ventura Boulevard, Suite 200

 15 Encino, CA 91436

 16 Compass
    42 S Pasadena Ave
 17 Pasadena, CA 91105

 18 Daimler Trust

 19 c/o BK Servicing, LLC
    PO Box 131265
 20 Roseville, MN 55113

 21 Levene Neale Bender Yoo & Brill LLP
    10250 Constellation Blvd Ste 1700
 22 Los Angeles, CA 90067

 23
    William Savino
 24 1900 Main Pl Tower
    Buffalo, NY 14202
 25
    Eric Bryan Seuthe
 26 Law Offices of Eric Bryan Seuthe & Assoc
    10990 Wilshire Blvd Ste 1420.
 27
    Los Angeles, CA 90024
 28

                                                    -6-
                                  SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
Case 2:20-bk-21020-BR     Doc 235 Filed 07/05/21 Entered 07/05/21 17:44:20   Desc
                           Main Document     Page 7 of 7



  1 Neil Steiner
    Steiner & Libo
  2 11845 W. Olympic Blvd Ste 910W
    Los Angeles, CA 90064
  3

  4 Andrew W Zepeda
    Lurie, Zepeda, Schmalz, Hogan & Martin
  5 1875 Century Park East Ste 2100
    Los Angeles, CA 90067
  6

  7 3.      SERVED BY PERSONAL DELIVERY:
  8 U.S. Bankruptcy Court:
    U.S. Bankruptcy Court
  9 Hon. Barry Russell
    255 E. Temple Street, Suite 1660
 10 Los Angeles, CA 90012

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                -7-
                              SUBSTITUTION OF ATTORNEY [LBR 2091-1(b)]
